Case: 13-11623     Date Filed: 11/04/2013   Page: 1 of 6




                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-11623
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 4:05-cr-10006-KMM-2

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                        versus

JORGE CARTAYA-ACOSTA,


                                                           Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (November 4, 2013)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Jorge Cartaya-Acosta appeals the revocation of his supervised release based,

in part, on the district court’s determination that he committed petit theft when he
              Case: 13-11623      Date Filed: 11/04/2013   Page: 2 of 6


attempted to steal diesel fuel and tractor-trailer lights from U.S. Sugar, Inc. and

Sugarland Harvesting (collectively U.S. Sugar), in violation of FLA. STAT.

§ 812.014(3)(a).

      In 2005, a jury found Cartaya-Acosta guilty of a single count of forcibly

assaulting federal officers and employees with a deadly weapon, in violation of 18

U.S.C. § 111(a) and (b). The district court subsequently sentenced him to 72

months’ imprisonment and two years of supervised release. Among the terms of

his supervised release was the requirement that he not commit another federal,

state, or local crime. Cartaya-Acosta’s term of supervision began on July 16, 2010,

and on June 5, 2012, his probation officer petitioned the court for an arrest warrant,

stating that Cartaya-Acosta had violated the mandatory conditions of his

supervised release by committing several crimes.

      At an evidentiary hearing held before a magistrate judge, the government

presented testimony from two police officers involved in Cartaya-Acosta’s arrest

on the night of the alleged theft. On the night of May 28, 2012, Deputy Blake

Branaman (Branaman) of the Hendry County Sheriff’s Office was off-duty and

monitoring U.S. Sugar’s properties for illegal activity, pursuant to a private

contract for employment. While patrolling property in Glades County, Branaman

saw a white pickup truck with two men whom he did not recognize inside traveling

in the opposite direction. He also saw a number of fifty-five-gallon barrels in the

                                           2
               Case: 13-11623      Date Filed: 11/04/2013   Page: 3 of 6


truck bed partially covered with a tarp. Suspecting criminal activity, Branaman

began to turn around to follow the vehicle, at which point the truck immediately

fled the area. Branaman called other officers for assistance and continued to

pursue the truck until he lost sight of it.

       Deputy Micah Thomas, also of the Hendry County Sheriff’s Office,

apprehended the truck in a neighborhood in Moore Haven. Cartaya-Acosta had

been driving the truck, and his brother was in the passenger seat. Branaman

reported to the scene and found the same truck he had observed earlier. The

barrels were no longer in the truck bed. Branaman also detected a strong odor of

diesel and saw several taillights and side lights lying in the back seat of the truck.

Later, he found that those lights were of the same type that had been removed from

a trailer on the property. Branaman and other officers found several fifty-five- and

thirty-gallon fuel barrels, containing less than one gallon of diesel fuel, and an

electric fuel pump with a hose attached approximately one-and-one-half blocks

from where they stopped the truck. Officers also found a battery and jumper

cables inside the truck, which purportedly could be used to power the pump.

       Another officer further testified that he had interviewed two eyewitnesses in

the area that night. They stated that two men pulled up in front of their apartment

building in a pickup truck, exited the truck, and removed several barrels, a pump,

and other items from the truck before driving away. The witnesses then observed

                                              3
                 Case: 13-11623        Date Filed: 11/04/2013       Page: 4 of 6


that same truck being stopped by Thomas after unloading its cargo. The officers

also found a cut lock on a fuel tank on U.S. Sugar property. They observed

footprints similar to the shoes Cartaya-Acosta was wearing that night.

       The district court subsequently found that Cartaya-Acosta violated his

conditions by committing petit theft, criminal mischief, and loitering and prowling,

three Grade C violations, as well as being absent from the district without

permission. As a result, the court revoked his term of supervised release and

sentenced him to 9 months’ imprisonment.

       On appeal, Cartaya-Acosta argues that there was insufficient evidence for

the district court to conclude that he committed petit theft by allegedly attempting

to steal diesel fuel or tractor-trailer lights from U.S. Sugar’s property. 1

       We review the district court’s revocation of supervised release, as well as the

underlying evidentiary decisions, for an abuse of discretion. See United States v.

Frazier, 26 F.3d 110, 112 (11th Cir. 1994); United States v. Novaton, 271 F.3d
968, 1005 (11th Cir. 2001).

       A district court may revoke a defendant’s term of supervised release and

impose a term of imprisonment if it finds by a preponderance of the evidence that

the defendant violated a condition of his supervised release. 18 U.S.C.

§ 3583(e)(3). The evidence need only reasonably satisfy the court that the

       1
        Cartaya-Acosta explicitly states that he is not challenging the district court’s
determinations regarding his other violations of supervised release.
                                                 4
              Case: 13-11623     Date Filed: 11/04/2013    Page: 5 of 6


defendant did not comply with the conditions of his supervised release, and proof

establishing his guilt beyond a reasonable doubt is not required. See United States

v. Robinson, 893 F.2d 1244, 1245 (11th Cir. 1990) (per curiam). Moreover, in

reviewing a sufficiency of the evidence challenge in a criminal action, we accept

reasonable inferences made by the factfinder. United States v. Hope, 901 F.2d
1013, 1021 (11th Cir. 1990) (per curiam.

      Under Florida law, a person commits theft if he

             knowingly obtains or uses, or endeavors to obtain or to
             use, the property of another with intent to, either
             temporarily or permanently:

                   (a) Deprive the other person of a right to the
             property or a benefit from the property[, ] [or]

                    (b) [a]ppropriate the property to his . . . own use
             or to the use of any person not entitled to the use of the
             property.

FLA. STAT. § 812.014(1). Theft of any property not specified in subsection (2) of

the same statute constitutes petit theft in the second degree. FLA. STAT.

§ 812.014(3)(a). Upon review and consideration of the parties’ briefs, we affirm.

      Here, the district court did not err because sufficient evidence, revealed

through the testimony of the arresting officers, existed to support its conclusion

that Cartaya-Acosta violated the conditions of his supervised release by stealing or

attempting to steal U.S. Sugar’s fuel and light fixtures, in violation of FLA. STAT. §

812.014(3)(a). See Robinson, 893 F.2d at 1245; Hope, 901 F.2d at 1021. Cartaya-
                                           5
              Case: 13-11623     Date Filed: 11/04/2013    Page: 6 of 6


Acosta’s complains that the government largely relied on circumstantial evidence

to prove that he committed petit theft. However, “[c]ircumstantial evidence can be

and frequently is more than sufficient to establish guilt beyond a reasonable doubt.

The test for evaluating circumstantial evidence is the same as in evaluating direct

evidence.” United States v. Henderson, 693 F.2d 1028, 1030 (11th Cir. 1982).

Therefore, the district court did not abuse its discretion in revoking his supervised

release on that basis, and we affirm.

      AFFIRMED.




                                          6